Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 1 of 15 PagelID 5

rom
ad

bo

  

UNITED STATES DISTRICTCOURT
MIDDLE DISTRICT OF FLORIDA =) 2 yoo
TAMPA DIVISION J STA
UNITED STATES OF AMERICA « c
. A\ 3S"
v. CASE NO, B20 2 TONS 9S K
18 U.S.C. § 1956(h)
HECTOR RODRIGUEZ MENDEZ 18 U.S.C. § 1956(a)
VIRGINIA GARCIA MORETA ?
LEO PICHARDO
CLETO DOMINGUEZ
SAMUEL RIVERA
INDICTMENT
The Grand Jury charges:
COUNT ONE

(Conspiracy to Commit Money Laundering)
A. Introduction
At times material to this Indictment:
1, HECTOR RODRIGUEZ MENDEZ was a resident of
Hillsborough County, Florida, involved in the laundering of proceeds of a

specified unlawful activity, within the Middle District of Florida, andi,

“he » aS
ty & ee
elsewhere. os % ¥

Tae

2. VIRGINIA GARCIA MORETA (GARCIA) was a resident of

 

Hillsborough County, Florida, involved in the laundering of proceeds of a
specified unlawful activity, within the Middle District of Florida, and

elsewhere.
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 2 of 15 PagelD 6

3. LEO PICHARDO was a resident of Hillsborough County,
Florida, involved in the laundering of proceeds of a specified unlawful
activity, within the Middle District of Florida, and elsewhere.

4, CLETO DOMINGUEZ was a resident of Hillsborough County,
Florida, involved in the laundering of proceeds of a specified unlawful
activity, within the Middle District of Florida, and elsewhere.

5. SAMUEL RIVERA was a resident of Hillsborough County,
Florida, involved in the laundering of proceeds of a specified unlawful
activity, within the Middle District of Florida, and elsewhere.

6. HS Construction and Maintenance, Inc. was a business operating
in the Middle District of Florida for which GARCIA was listed with the
Florida Department of State as the registered agent and manager, and
RODRIGUEZ was listed as the president.

7. Musa Beauty Spot, LLC was a Florida Limited Liability
Company operating in the Middle District of Florida for which GARCIA was
listed with the Florida Department of State as the registered agent.

8. Cheyenne Auto Sales, LLC (Cheyenne Auto Sales) was a Florida

Limited Liability Company operating in the Middle District of Florida for
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 3 of 15 PagelD 7

which PICHARDO was listed with the Florida Department of State as the
manager.

9. CMD Services Unlimited, LLC (CMD Services Unlimited) was a
Florida Limited Liability Company operating in the Middle District of Florida
for which DOMINGUEZ was listed with the Florida Department of State as
the manager and registered agent.

B. The Conspiracy

10. Beginning on an unknown date, but at least as early as in or
about January 2018, and continuing up to and including on or about
September 20, 2019, in the Middle District of Florida and elsewhere, the
defendants,

HECTOR RODRIGUEZ MENDEZ,
VIRGINIA GARCIA MORETA,
LEO PICHARDO,
CLETO DOMINGUEZ, and
SAMUEL RIVERA,
did knowingly and intentionally combine, conspire, and agree with each other
and with other persons, both known and unknown to the Grand Jury, to
- commit offenses against the United States, in violation of 18 U.S.C. § 1956,

that is:

a. to conduct and attempt to conduct financial transactions

affecting interstate and foreign commerce, which transactions involved the
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 4 of 15 PagelD 8

proceeds of a specified unlawful activity, that is, distribution and possession
with intent to distribute controlled substances, in violation of 21 U.S.C. §
841(a)(1), and conspiracy to distribute and possess with intent to distribute
controlled substances, in violation of 21 U.S.C. § 846, knowing that the
transaction was designed in whole or in part to conceal and disguise the
nature, location, source, ownership, and control of the proceeds of specified
unlawful activity and knowing that the property involved in the financial
transaction represented the proceeds of some form of unlawful activity, in
violation of 18 U.S.C. § 1956(a)(1)(B)(i).
C. Manner and Means of the Conspiracy

11. The manner and means by which the conspirators sought to
accomplish the objects of the conspiracy included, among others, the
following:

a. It was a part of the conspiracy that the conspirators would
and did obtain the cash proceeds of drug trafficking in the Middle District of
Florida.

b. It was further part of the conspiracy that the conspirators
would and did establish bank accounts located within the Middle District of
Florida and elsewhere, which accounts were intended to receive, disguise,

conceal, and distribute the proceeds of drug trafficking.
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 5 of 15 PagelD 9

c. It was further part of the conspiracy that the conspirators
would and did use the cash proceeds of drug trafficking to purchase negotiable
instruments in the form of cashier’s checks in their individual capacities and
through various businesses, to include HS Construction and Maintenance,
Inc., Musa Beauty Spot LLC, Cheyenne Auto Sales, and CMD Services
Unlimited.

d. It was further part of the conspiracy that the conspirators
would and did remit these cashier’s checks to various individuals and business
accounts.

e. It was further part of the conspiracy that the conspirators
would and did send, and cause to be sent, via the United States Postal Service
and Federal Express, cashier’s checks to various individuals and business
accounts.

f. It was further part of the conspiracy that the conspirators
and others would and did keep a portion of the proceeds as payment for
obtaining cashier’s checks.

g. It was further part of the conspiracy that the conspirators
and others would and did perform acts and make statements to hide and
conceal and cause to be hidden and concealed the purposes of the conspiracy

\ =
and the acts committed in furtherance thereof. g
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 6 of 15 PagelD 10

All in violation of 18 U.S.C. § 1956(h).

COUNTS TWO THROUGH THIRTY-SEVEN
(Money Laundering — 18 U.S.C. § 1956(a)(1)(B)(i))

1. Paragraphs 1 through 11 of Count One of this Indictment are
hereby realleged and incorporated by reference as though fully set forth herein.
2. On or about the dates listed below, in the Middle District of
Florida and elsewhere, the defendants,
HECTOR RODRIGUEZ MENDEZ,
VIRGINIA GARCIA MORETA,
LEO PICHARDO,
CLETO DOMINGUEZ, and
SAMUEL RIVERA,
did knowingly conduct, attempt to conduct, and aid and abet others in
conducting, a financial transaction affecting interstate and foreign commerce,
namely, to transport, transmit and transfer monetary instruments and funds by
wire or any other means, which involved the proceeds of a specified unlawful
activity, that is, drug trafficking, in violation of 21 U.S.C. §§ 846, 341,
knowing that the transaction was designed in whole and in part to conceal and
disguise the nature, location, source, ownership and control of the proceeds of
said specified unlawful activity, knowing that the property involved in the |

financial transaction represented the proceeds of some form of unlawful

activity:
Case 8:20-cr-00209-MSS-CPT

Document 1 Filed 06/25/20 Page 7 of 15 PagelD 11

 

 

 

 

 

 

 

 

Two June 14, $32,500 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
3265 with Cheyenne Auto PICHARDO
Sales as the remitter
Three June 14, $23,400 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
1243 with Cheyenne Auto PICHARDO
Sales as the remitter
Four June 14, $26,300 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
0987 with Cheyenne Auto PICHARDO
Sales as the remitter
Five June 14, $24,500 | Purchase of TD Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in 268- | GARCIA MORETA
8 with Cheyenne Auto Sales | PICHARDO
as the remitter
Six June 14, $33,300 | Purchase of TD Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in 294- | GARCIA MORETA
4 with Cheyenne Auto Sales | PICHARDO
as the remitter
Seven June 14, $34,200 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
7295 with Cheyenne Auto PICHARDO
Sales as the remitter
Eight June 14, $25,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
9517 with CMD Services DOMINGUEZ

 

 

 

Unlimited as the remitter

 

 

 
Case 8:20-cr-00209-MSS-CPT

Document 1 Filed 06/25/20 Page 8 of 15 PagelD 12

 

 

 

 

 

 

 

 

Nine June 14, $25,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
9518 with CMD Services DOMINGUEZ
Unlimited as the remitter
Ten June 14, $25,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
9519 with CMD Services DOMINGUEZ
Unlimited as the remitter’
Eleven | June 14, $25,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
9520 with CMD Services DOMINGUEZ
Unlimited as the remitter
Twelve | June 14, $25,800 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
3157 with Cheyenne Auto PICHARDO
Sales as the remitter
Thirteen | June 15, $25,200 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
2806 with CMD Services DOMINGUEZ
Unlimited as the remitter
Fourteen | June 15, $24,800 | Purchase of JP Morgan RODRIGUEZ MENDEZ
2019 Chase cashier’s check ending | GARCIA MORETA
in 1863 with CMD Services | DOMINGUEZ
Unlimited as the remitter
Fifteen | June 15, $23,250 | Purchase of JP Morgan . -| RODRIGUEZ MENDEZ
2019 Chase cashier’s check ending | GARCIA MORETA
in 1864 with CMD Services | DOMINGUEZ
Unlimited as the remitter

 

 

 

 

 

 
Case 8:20-cr-00209-MSS-CPT

Document 1 Filed 06/25/20 Page 9 of 15 PagelID 13

 

 

 

 

 

 

 

 

Sixteen | June 15, $24,450 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
1432 with Cheyenne Auto PICHARDO
Sales as the remitter
Seventeen | June 15, $23,700 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
2340 with Cheyenne Auto PICHARDO
Sales as the remitter
Eighteen | June 15, $26,100 | Purchase of TD Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in 094- | GARCIA MORETA
2 with Cheyenne Auto Sales | PICHARDO
as the remitter
Nineteen | June 15, $26,200 | Purchase of TD Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in 886- | GARCIA MORETA
1 with Cheyenne Auto Sales | PICHARDO
as the remitter
Twenty | June 17, $24,135 | Purchase of TD Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in 661- | GARCIA MORETA
8 with Cheyenne Auto Sales | PICHARDO
as the remitter
Twenty- | June 17, $25,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
One 2019 cashier’s check ending in GARCIA MORETA
1783 with Samuel Riveraas | RIVERA
the remitter
Twenty- | June 17, $25,920 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Two 2019 cashier’s check ending in GARCIA MORETA
2399 with Samuel Riveraas | RIVERA
the remitter

 

 

 

 

 

 
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 10 of 15 PageID 14

 

 

 

 

 

 

 

 

Twenty- | June 17, $30,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Three 2019 cashier’s check ending in GARCIA MORETA
7295 with Cheyenne Auto PICHARDO
Sales as the remitter
Twenty- | June 17, $25,140 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Four 2019 cashier’s bank ending in 9522 | GARCIA MORETA
with CMD Services DOMINGUEZ
Unlimited as the remitter
Twenty- | June 17, $24,350 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Five 2019 cashier’s check ending in GARCIA MORETA
5490 with Cheyenne Auto PICHARDO
Sales as the remitter
Twenty- | June 17, $11,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Six 2019 cashier’s check ending in GARCIA MORETA
0874 with Samuel Riveraas | RIVERA
the remitter
Twenty- | June 17, $9,900 Purchase of Regions Bank RODRIGUEZ MENDEZ
Seven | 2019 cashier’s check ending in GARCIA MORETA
9525 with Samuel Riveraas | RIVERA
the remitter
Twenty- | June 17, $24,080 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Eight | 2019 cashier’s check ending in GARCIA MORETA
5491 with Samuel Riveraas | RIVERA
the remitter
Twenty- | June 17, $26,295 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Nine 2019 cashier’s check ending in GARCIA MORETA
4659 with Cheyenne Auto PICHARDO

 

 

 

Sales as the remitter

 

 

ae

10

 
Case 8:20-cr-00209-MSS-CPT

Document 1 Filed 06/25/20 Page 11 of 15 PageID 15

 

 

 

 

 

 

 

 

Thirty | June 17, $24,330 | Purchase of Regions Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in GARCIA MORETA
9523 with CMD Services DOMINGUEZ
Unlimited as the remitter
Thirty- | June 17, $26,750 | Purchase of Regions Bank RODRIGUEZ MENDEZ
One 2019 cashier’s check ending in GARCIA MORETA
0873 with Cheyenne Auto PICHARDO
Sales as the remitter
Thirty- | June 17, $30,000 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Two 2019 cashier’s check ending in GARCIA MORETA
1583 with Samuel Rivera as . | RIVERA
the remitter
Thirty- | June 17, $26,190 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
Three | 2019 cashier’s check ending in GARCIA MORETA
1556 with Cheyenne Auto PICHARDO
Sales as the remitter
Thirty- | June 17, $25,132 | Purchase of Regions Bank RODRIGUEZ MENDEZ
Four 2019 cashier’s check ending in GARCIA MORETA
4962 with Cheyenne Auto PICHARDO
Sales as the remitter
Thirty- | June 17, $25,160 | Purchase of Wells Fargo RODRIGUEZ MENDEZ
Five 2019 cashier’s check ending in GARCIA MORETA
1487 with Cheyenne Auto PICHARDO
Sales as the remitter
Thigty-Six | June 17, $23,518 | Purchase of TD Bank RODRIGUEZ MENDEZ
2019 cashier’s check ending in 234- | GARCIA MORETA
3 with Cheyenne Auto Sales | PICHARDO
as the remitter

 

 

 

 

 

11

 
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 12 of 15 PagelD 16

 

 

Thirty-
Seven

 

June 17,
2019

 

$7,725

 

Purchase of Regions Bank
cashier’s check ending in
3580 with CMD Services
Unlimited as the remitter

 

RODRIGUEZ MENDEZ
GARCIA MORETA
DOMINGUEZ

 

All in violation of 18 U.S.C. 8§ 1956(a)(1)(B)(i) and 2.

FORFEITURE

1. The allegations contained in Counts One through Thirty-Seven

of this Indictment are hereby realleged and incorporated by reference for the

purpose of alleging forfeiture under 18 U.S.C. § 982(a)(1).

2. Upon conviction of the violations alleged in Counts One through

Thirty-Seven of the Indictment, punishable by imprisonment for more than

one year, the defendants,

HECTOR RODRIGUEZ MENDEZ,
VIRGINIA GARCIA MORETA,
LEO PICHARDO,

CLETO DOMINGUEZ, and

SAMUEL RIVERA,

shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(1), any

property, real or personal, involved in such offense, and any property traceable

_ to such property. —

3. The property to be forfeited includes, but is not limited to, the

following:

Approximately $167,008.00 seized from the East West

12

 
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 13 of 15 PagelD 17

Bank account number ending in 2991, held in the name of
Rainbow Global USA, Inc., d/b/a American National
Rags Company; and
b. an order of forfeiture in the amount of at least
$21,567,939, which represents the amount involved in the
offenses.
4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
e. has been comingled with other property which cannot be
divided without difficulty,

13
Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 14 of 15 PagelD 18

the United States of America shall be entitled to forfeiture of substitute

property under 21 U.S.C. § 853(p), directly and as incorporated by 18 U.S.C. §

982(b)(1).

Spa

MARIA CHAPA LOPEZ
United States ~

   
 
  

   
   

L
Daniel M Baeza

| Assistant United sratdGoatton
By:
Gage K. eA

Assistant United States Attorney
Chief, Transnational Organized Crime Section

 

14
FORM OBD-34
June20

Case 8:20-cr-00209-MSS-CPT Document1 Filed 06/25/20 Page 15 of 15 PagelD 19

No

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
Vs.

HECTOR RODRIGUEZ MENDEZ
VIRGINIA GARCIA MORETA
LEO PICHARDO
CLETO DOMINGUEZ
SAMUEL RIVERA

 

INDICTMENT

Violations: 18 U.S.C. § 1956(h)
18 U.S.C. § 1956(a)

 

A true bill,

Li Lae

a Foreperson

 

Filed in open court this 25th day

of June 2020.

 

Clerk

 

Bail $

 

GPO 363.525
